Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Douglas on 3/1/2022.

The application has been amended as follows:
Paragraph [0007] of the specification is amended so that the paragraph appear as follows:
[0007] FIG. 2A and FIG. 2B depicts of risk exposure from a hazard over a period of time.

REASONS FOR ALLOWANCE
	Claims 1-3, 6, 8-13, 16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6, 8-10 and 21
Regarding claim 1, the prior art of record, Schultz et al. (US20170279843 discloses a system for forecasting the risk of cyber-attacks on targeted networks. The described technology quantifies linear and non-linear damages to network-dependent assets by propagating probabilistic distributions of events in sequence and time in order to forecast damages over specified periods. Damage-forecasts are used to estimate probabilistically time-varying financial losses for cyber-attacks. The described technology incorporates quantities and dependencies for pricing insurance, re-insurance, and self-insurance, assessing cost-benefit tradeoffs for sequenced implementation of security control measures, and detecting attacks in the targeted network (Schultz, see Fig. 3, [0070]-[0071], [0081]-[0082] and [0193]-[0199]). Sathyanarayana (US 20180365533) discloses a system for performing a method for determining event data including: sampling a first data stream within a first time window at a first sensor of an onboard vehicle system coupled to a vehicle, extracting interior activity data from the first data stream; determining an interior event based on the interior activity data; sampling a second data stream within a second time window at a second sensor of the onboard vehicle system; extracting exterior activity data from the second image stream; determining an exterior event based on the exterior activity data; correlating the exterior event and the interior event to generate combined event data; automatically classifying the combined event data to generate an event label; and 
However, regarding claim 1, the combination of prior arts does not describe:
receive, during an initial time period, a first set of sensor readings from one or more remote electronic sensors, during a first time window, the sensor readings recording values of one or more variables experiencing motion modelable by a random walk in the chaotic environment; determine a volatility of the one or more variables based on the first set of sensor readings; receive a critical time interval after the initial time period during which the chaotic environment may affect one or more of the resources and a maximum permitted risk exposure for the time interval; determine, based on the first set of sensor readings, a weighted total risk exposure during the critical time interval from the chaotic environment and the resources within the chaotic environment, based at least in part on an integration with respect to time of a risk function from a present moment to the conclusion of the critical time interval; determine that the weighted total risk exposure exceeds the maximum permitted risk exposure; and in response to determining that that the weighted total risk exposure exceeds the maximum permitted risk exposure, cause the one or more autonomous agent devices to temporarily decrease a rent rate of data transmission through a communications interface of a computing device in order to decrease the weighted total risk exposure

Claims 11-13, 16, 18-20 and 22
Regarding claim 11, the prior art of record, Schultz et al. (US20170279843 discloses a method for forecasting the risk of cyber-attacks on targeted networks. The described technology quantifies linear and non-linear damages to network-dependent assets by propagating probabilistic distributions of events in sequence and time in order to forecast damages over specified periods. Damage-forecasts are used to estimate probabilistically time-varying financial losses for cyber-attacks. The described technology incorporates quantities and dependencies for pricing insurance, re-insurance, and self-insurance, assessing cost-benefit tradeoffs for sequenced implementation of security control measures, and detecting attacks in the targeted network (Schultz, see Fig. 3, [0070]-[0071], [0081]-[0082] and [0193]-[0199]). Sathyanarayana (US 20180365533) discloses a method for determining event data including: sampling a first data stream within a first time window at a first sensor of an onboard vehicle system coupled to a vehicle, extracting interior activity data from the first data stream; determining an interior event based on the interior activity data; sampling a second data stream within a second time window at a second sensor of the onboard vehicle system; extracting exterior activity data from the second image stream; determining an exterior event based on the exterior activity data; correlating the exterior event and the interior event to generate combined event data; automatically classifying the combined event data to generate an event label; and automatically labeling the first 
However, regarding claim 11, the combination of prior arts does not describe:
receiving, during an initial time period, a first set of sensor readings from one or more remote electronic sensors, during a first time window, the sensor readings recording values of one or more variables experiencing motion modelable by a random walk in the chaotic environment; determine a volatility of the one or more variables based on the first set of sensor readings;Page 3 of 8Appl. No. 16/264,668DOCKET No. 1064.055 Amdt. dated December 10. 2021Reply to Office Action of June 23, 2021receiving a critical time interval after the initial time period during which the chaotic environment may affect one or more of the resources and a maximum permitted risk exposure for the time interval; determining, based on the first set of sensor readings, a weighted total risk exposure during the critical time interval from the chaotic environment and the resources within the chaotic environment, based at least in part on an integration with respect to time of a risk function from a present moment to the conclusion of the critical time interval; determining that the weighted total risk exposure exceeds the maximum permitted risk exposure; and in response to determining that that the weighted total risk exposure exceeds the maximum permitted risk exposure, causing one or more autonomous agent devices to temporarily decrease a current rate of data transmission through a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON LIN/
Primary Examiner, Art Unit 2117